NO. 12-11-00224-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                          §     APPEAL FROM THE 349TH
EX PARTE:
                                                         §      JUDICIAL DISTRICT COURT
BARRY WION
                                                        §       ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On July 26, 2011, Appellant filed a notice of appeal from the trial court’s order denying
his motion for a judgment nunc pro tunc. On July 28, 2011, this court notified Appellant,
pursuant to Texas Rule of Appellate Procedure 37.2, that the information received in this appeal
does not contain a final judgment or other appealable order. See Shadowbrook Apartments v.
Abu-Ahmad, 783 S.W.2d 210, 211 (Tex. 1990) (holding that order denying motion for judgment
nunc pro tunc is not appealable). Appellant was further informed that the appeal would be
dismissed if the information received in the appeal was not amended on or before August 29,
2011, to show the jurisdiction of this court.
         On August 19, 2011, Appellant responded that the trial court’s order is final and
appealable because it disposes of all issues and parties in the suit. He responded further that the
trial court’s docket sheet entry is sufficient to show that the order was signed. However, these
arguments and the authority Appellant cites do not address the Texas Supreme Court’s holding in
Shadowbrook Apartments and do not show that this case is an exception to that holding.
Consequently, Appellant has not shown this court’s jurisdiction of the appeal. Accordingly, the
appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 37.1, 42.3.
Opinion delivered August 24, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                    (PUBLISH)